UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6007


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHNNY RAY ADAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:96-cr-00132-F-1)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Ray Adams, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny Ray Adams appeals the district court’s order

denying    his    18    U.S.C.    § 3582(c)(2)    (2006)    motion.      We    have

reviewed the record and find no reversible error.                     See United

States v. Hood, __ F.3d __, 2009 WL 416979 (4th Cir. 2009).

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Adams, No. 5:96-cr-00132-F-1 (E.D.N.C.

Dec. 17, 2008).            We dispense with oral argument because the

facts    and    legal   contentions      are   adequately    presented    in   the

materials      before    the     court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2